DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 12/11/2020 has been entered.
Specification
3.	The disclosure is objected to because of the following informalities: there are no section headings. Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	I- Regarding claims 5 and 6, the numerous uses of the phrases "in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 5-6, 8 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Davies et al. 8,347,879.
Davies et al. disclose a fluid dispenser device as seen in Figure 9, which comprises a body (109); a reservoir (30), in particular made of glass, the reservoir including a neck (34); a dispenser member, such as a pump or a valve that is mounted on the reservoir (col. 7, ll. 24-40); a lateral actuator system that is secured to the body as seen in Figure 9, the lateral actuator system including a lever (120) that is mounted to pivot on the body; the device including at least one transverse projection (132a, 132b) that is formed directly on the reservoir, the at least one transverse projection being formed on or below the neck of the reservoir and co-operating, during actuation, .
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. 8,347,879 in view of Mineau 2006/0118578.
	Davies et al. have taught all the features of the claimed invention except that at least one projection is integrally molded with the container. Mineau teaches the use of integrally molded two different elements (col. 3, para. [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize Mineau’s teaching onto the device of Davies et al. to integrally molded the at least one projection with the container, in order . 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754